MANFORD, Judge.
This appeal is from a conviction for assault, third degree, a Class A misdemeanor, § 565.070, RSMo 1978. The Honorable Herbert S. Brown, Associate Circuit Judge of Grundy County was assigned by the Honorable James J. Wheeler, Circuit Judge of the Ninth Judicial Circuit, as Special Judge to hear this cause. The judgment is reversed and the cause remanded.
The sole question is whether reversible error occurred when the trial court permitted this case to go to trial without appellant’s being represented by counsel without first having executed a written waiver of counsel pursuant to § 600.051, RSMo 1978.
This judgment must be reversed. It serves no purpose to set forth a recitation of the pertinent facts. The appeal was submitted on briefs and respondent did not *261even bother to file a brief. The alleged error is submitted under Rule 29.12(b).
The record fails to reveal any written waiver of counsel as mandated by § 600.-051. Reversal of the judgment is ruled squarely by our decision in State v. Hamilton, 647 S.W.2d 594 (Mo.App.1983). See also Peterson v. State, 572 S.W.2d 475, 477 (Mo. banc 1978); State v. Christian, 604 S.W.2d 758, 760 (Mo.App.1980); and Powell v. State, 581 S.W.2d 37 (Mo.App.1979). That this question is reviewable under our plain error rule 29.12(b), see Hamilton, supra.
Judgment reversed and cause remanded.
All concur.